Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant filed an amendment on March 02, 2021. Claims 1-11 and 21-29 were pending in the Application. Claims 1-9, 11, and 21-29 are amended. No new claims have been added. No claims have been canceled. Claims 1, 21, and 29 are independent claims, the remaining claims depend, directly or indirectly, on Claims 1, 21, and 29. Thus Claims 1-11 and 21-29 are currently pending. After careful and full consideration of Applicant arguments and amendments, the Examiner finds them to be moot. This action is made FINAL.

Claim Objections
Independent Claim 1 is objected to because of the following informalities:
Line 4 recites “configured to read the instructions from the non-transitory memory…” Examiner is objecting to the “configured to” language as this can be construed as presuming to be a “means-plus-function” element to which 35 U.S.C. § 112(f) applies. If Applicant did not intend to use “means-plus-function” language and invoke 35 U.S.C. § 112(f), then Examiner recommends Applicant rewrite to remove “configured to” language. Examiner is not invoking 35 U.S.C. § 112(f), but is interpreting the claim element under the broadest reasonable interpretation for “read the instructions from the non-transitory memory” which can be any electronic or 

Claim Interpretation
The claims are replete with intended use. The subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It is this subject matter that must be examined. As a general matter, grammar and the plain meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope. See MPEP § 2111.01 for more information on the plain meaning of claim language. Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect:
statements of intended use or field of use, including statements of purpose or intended use in the preamble, 
"adapted to" or "adapted for" or "to" or "for" clauses, 
"wherein" or "whereby" clauses, 
contingent limitations, 
printed matter, or 
terms with associated functional language. 

The above list of examples is not intended to be exhaustive. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). For more information about these types of claim language and how to determine whether they have a limiting effect on claim scope, see MPEP § 2111.02 through § 2111.05.

The claims are replete with intended use, which have little to no patentable weight, however, for compact prosecution, the examiner is interpreting the claims as if they have little patentable weight.  Please find and correct all occurrences.  These are provided for example.  

The following claim phrases are intended use:
Independent Claim 1, lines 4-5 - "… memory to cause the computing device system to perform …", line 11 - "… exists for allowing the tracking of the device”, line 16 - “… service for the payment of the fee …”, line 25 - “… interface for the tracking of the device data by the external service for the” These clauses clearly refer to intended use; they do nothing positively; the clauses at issue are not an element of the limitation, rather, it's someone's interpretation of what might be accomplished future tense; they are also not positive steps in the claim.
Dependent Claims 3 and 23, line 3 - “… request for the placement of …” This clause clearly refers to intended use; it does nothing positively; the clause at issue is not an element of the limitation, rather, it's someone's interpretation of what might be accomplished future tense; it is also not a positive step in the claim.
Dependent Claims 4 and 24, line 5 - “… handshake for the account with the payment …” and line 7 - “… identifier for a use with the web …” These clauses clearly refer to intended use; they do nothing positively; the clauses at issue are not an element of the limitation, rather, it's someone's interpretation of what might be accomplished future tense; they are also not positive steps in the claim.
Dependent Claims 6, page 10 of 19, line 1 and Dependent Claim 26, page 13 of 19, line 1 - “… a request for the placement” This clause clearly refers to intended use; it does nothing positively; the clause at issue is not an element of the limitation, rather, it's someone's interpretation of what might be accomplished future tense; it is also not a positive step in the claim.
Dependent Claims 7 and 27, line 4 - “… identifier for a use with the operating …” This clause clearly refers to intended use; it does nothing positively; the clause at issue is not an element of the limitation, rather, it's someone's interpretation of what might be accomplished future tense; it is also not a positive step in the claim.
Dependent Claim 9, line 3 - “… the fee is for an amount of the tracking …” This clause clearly refers to intended use; it does nothing positively; the clause at issue is not an element of the limitation, rather, it's someone's interpretation of what might be accomplished future tense; it is also not a positive step in the claim.
Dependent Claim 11, line 2 - “… payment for the fee allows the tracked device to be used for a period” and Dependent Claim 11, page 11 of 19, line 1 - “… time for a targeted advertisement …” These clauses clearly refer to intended use; they do nothing positively; the clauses at issue are not an element of the limitation, rather, it's someone's interpretation of what might be accomplished future tense; they are also not positive steps in the claim.
Independent Claim 21, line 6 - "… exists for allowing the tracking of the device …”, line 11 - “… service for the payment of the fee …”, line 20 - “interface for the tracking of the device data by the external service for the …” These clauses clearly refer to intended use; they do nothing positively; the clauses at issue are not an element of the limitation, rather, it's someone's interpretation of what might be accomplished future tense; they are also not positive steps in the claim.
Independent Claim 29, line 8 - "… exists for allowing the tracking of the device …”, line 13 - “… service for the payment of the fee …”, page 14 of 19, line 4 - “interface for the tracking of the device data by the external service for the …” These clauses clearly refer to intended use; they do nothing positively; the clauses at issue are not an element of the limitation, rather, it's someone's interpretation of what might be accomplished future tense; they are also not positive steps in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Independent Claims 1, 21 and 29, and Dependent Claims 2-11 and 22-28 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Not in the Specification
Dependent Claims 5 and 25, line 2; Dependent Claim 6, line 2, and Dependent Claim 26, lines 2-3; and Dependent Claims 7 and 27, line 4, recite “operating system tool”. The term “operating system tool” only appears in the claims portion of Applicant’s disclosure. As such, no support can be found in the specification for the claim limitations. (In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011))

Lack of Algorithm
Independent Claim 1, line 11; Independent Claim 21, line 6; and Independent Claim 29, line 8, recites “determining that a condition exists…” However, the specification does not provide details on what the limitation, “determining”, comprises.  The algorithms or steps/procedures taken to perform the function “determining that a condition exists …” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 I)
Independent Claim 1, line 20; Independent Claim 21, line 15; and Independent Claim 29, line 17, recites “verifying the transaction confirmation identifier …” However, the specification does not provide details on what the limitation, “verifying”, comprises.  The algorithms or steps/procedures taken to perform the function “verifying the transaction confirmation identifier …” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 I)
Dependent Claims 4 and 24, line 3, recites “establishing a fee schedule;” However, the specification does not provide details on what the limitation, “establishing”, comprises.  The algorithms or steps/procedures taken to perform the function “establishing a fee schedule;” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 I)
Dependent Claims 4 and 24, line 5, recites “performing an authentication handshake …” However, the specification does not provide details on what the limitation, “performing”, comprises.  The algorithms or steps/procedures taken to perform the function “performing an authentication handshake …” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 I)
Dependent Claim 9, line 5, recites “determining that the external service …” However, the specification does not provide details on what the limitation, “determining”, comprises.  The algorithms or steps/procedures taken to perform the function “determining that the external service …” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 I)


The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Independent Claims 1, 21 and 29, and Dependent Claims 2-11 and 22-28 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent Claims 1, 21, and 29, and Dependent Claim 9 recite the limitation “associate with”. The term "associated with" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite meanings, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification has numerous references to the term “associated with”, however, these references do not provide any definition of the terms. For examination purposes, the terms "associated with" is being defined by the Examiner as “a direct linkage between the item that precedes the terms and the item that succeeds the terms, e.g., between request identifier and a payment provider, between the fee schedule and the account, between request identifier and the fee schedule, and between payment and the fee”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Independent Claims 1, 21, and 29, and Dependent Claims 2, 4, 9-11, 22, and 24 are rejected under 35 U.S.C. § 103 as being unpatentable over Carlson et al (U. S. Patent Application Publication No. 20170098234 A1), herein referred to as Carlson, in view of Flake et al (U. S. Patent Application Publication No. 20090327150 A1), herein referred to as Flake, and in further view of Panwar et al (U. S. Patent No. 8468271 B1), herein referred to as Panwar.

Independent Claims 1, 21, and 29
Carlson teaches a computing device system, comprising: a non-transitory 
memory storing instructions; and
(See Carlson, [0544]) 
one or more hardware processors coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the computing device system to perform operations comprising:
(See Carlson, [0107])
preventing the tracking of the device data until the condition is met; 
(See Carlson, [0107]) 
receiving a transaction confirmation identifier from the external service identifying a completion of the payment;
(See Carlson, [0253]) 
verifying the transaction confirmation identifier with the payment provider system; 
(See Carlson, [0108])
a non-transitory machine-readable medium having stored thereon machine-
readable instructions executable to cause a machine to perform operations comprising:
(See Carlson, [0544] and [0547])
Carlson does not teach, however, Flake teaches detecting a user interaction comprising an opening of a digital message in a user interface by the computing device system from an external service;
(See Flake, [0078]) 
detecting that the digital message comprises a tracking pixel that requests a tracking of device data on the computing device system via the tracking pixel in the user interface;
(See Flake, [0069] and [0072])
determining that a condition exists for allowing the tracking of the device data via the user interface, wherein the condition comprises a payment of a fee to an account of a user of the computing device system
(See Flake, FIG. 3 and [0054] and [0067])
transmitting a payment request identifier associated with a payment provider system to the external service for the payment of the fee based on a fee schedule associated with the account;
(See Flake, [0101]) 
Flake teaches facilitating compensation arrangements providing for data tracking components. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include facilitating compensation arrangements providing for data tracking components, as in Flake, to improve and/or enhance the technology to reward user interaction, as in Carlson, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to have a means to broker compensation to a user in exchange for access to tracking data on the user’s device, whether it is for marketing and sales data, searching data, and/or financial transaction data, etc. Instead of these types of data being given away for free, the user will have the means by which to generate revenue on their terms and under their control by granting access or by denying access.
Carlson and Flake do not teach, however, Panwar teaches receiving a duration limitation on the tracking of the device data via the tracking pixel from the payment provider system;
(See Panwar, [Column 12, lines 58-63])
allowing a placement of the tracking pixel in the user interface for the tracking of the device data by the external service for the duration limitation; and.
(See Panwar, [Column 12, lines 52-58])
removing the tracking pixel from the user interface based on the duration limitation.
(See Panwar, [Column 12, lines 58-63])
Panwar teaches utilizing anonymous cookies within computer networks to protect customer identities. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include utilizing anonymous cookies within computer networks to protect customer identities, as in Panwar; and to include facilitating compensation arrangements providing for data tracking components, as in Flake, to improve and/or enhance the technology to reward user interaction, as in Carlson, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to have a means to ensure privacy of network users while allowing for improved advertising services. Current techniques allow any individual ad network to compile only a fragmented view of user behavior based on that user’s interaction with the ad network’s domain. Performing last mile online advertising ensures privacy of network users while allowing for improved advertising services. Last mile online advertising involves services deployed proximate a network user, where the term "last mile" refers generally to infrastructure deployed at or in communication with one or more edge service provider networks. Rather than rely on domain-specific cookies currently used by the numerous ad networks that are located at the "first mile" of the public network (i.e., remote from the network users), the last mile online advertising techniques may enable information collection across domains, that once collected, may be condensed into a customer profile that more accurately reflects customer interests, actions, and behavior, as this information is not limited to a single ad network domain.

Dependent Claims 2 and 22
Carlson, Flake, and Panwar disclose the limitations of Independent Claim 1. 
Carlson and Panwar do not teach, however, Flake teaches the computing device system of claim 1, wherein the operations are performed by a web browser plugin of a web browser on the computing device system, and wherein the tracking pixel comprises an HTML tracking pixel.
(See Flake, FIG. 4 (412), and [0069] and [0073])
Flake teaches facilitating compensation arrangements providing for data tracking components. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include facilitating compensation arrangements providing for data tracking components, as in Flake; and to include utilizing anonymous cookies within computer networks to protect customer identities, as in Panwar, to improve and/or enhance the technology to reward user interaction, as in Carlson, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to have a means to have a means to benefit and capitalize on the benefits of cookies by offloading or decentralizing the burden of storing state information for multiple users to each user’s client device rather than storing all of that data on the servers themselves, thereby minimizing required server resources. The use of cookies also provides for an interesting web site experience by allowing users to generate revenue in exchange for permission to access the users’ device data and to provide customized web pages based on the users’ actions with respect to the web site or movement within.

Dependent Claims 4 and 24
Carlson, Flake, and Panwar disclose the limitations of Independent Claim 1 and Dependent Claim 2. 
Flake and Panwar do not teach, however, Carlson teaches the computing device system of claim 2, wherein prior to detecting the user interaction, the operations further comprise: establishing the fee schedule; 
(See Carlson, [0450]) 
installing the web browser plugin;
(See Carlson, [0259]) 

performing an authentication handshake for the account with the payment provider system; and
(See Carlson, [0482]) 
receiving the payment request identifier for a use with the web browser plugin.
(See Carlson, [0096])

Dependent Claim 9
Carlson, Flake, and Panwar disclose the limitations of Independent Claim 1. 
Carlson and Flake do not teach, however, Panwar teaches the computing device system of claim 1, wherein the payment request identifier is associated with the fee schedule specific to the computing device system, wherein the fee is for an amount of the tracking of the device data, and wherein the removing the tracking pixel comprises: determining that the external service has exceeded the amount of the tracking of the device data based on the duration limitation without a further payment associated with the fee by the external service; and removing the tracking pixel from the user interface.
(See Panwar, [Column 12, lines 52-58] and [Column 12, lines 58-63])
Panwar teaches utilizing anonymous cookies within computer networks to protect customer identities. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include utilizing anonymous cookies within computer networks to protect customer identities, as in Panwar; and to include facilitating compensation arrangements providing for data tracking components, as in Flake, to improve and/or enhance the technology to reward user interaction, as in Carlson, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to have a means to ensure privacy of network users while allowing for improved advertising services. Current techniques allow any individual ad network to compile only a fragmented view of user behavior based on that user’s interaction with the ad network’s domain. Performing last mile online advertising ensures privacy of network users while allowing for improved advertising services. Last mile online advertising involves services deployed proximate a network user, where the term "last mile" refers generally to infrastructure deployed at or in communication with one or more edge service provider networks. Rather than rely on domain-specific cookies currently used by the numerous ad networks that are located at the "first mile" of the public network (i.e., remote from the network users), the last mile online advertising techniques may enable information collection across domains, that once collected, may be condensed into a customer profile that more accurately reflects customer interests, actions, and behavior, as this information is not limited to a single ad network domain.

Dependent Claim 10
Carlson, Flake, and Panwar disclose the limitations of Independent Claim 1. 
Flake and Panwar do not teach, however, Carlson teaches the computing device system of claim 1, wherein the transmitting the payment request identifier and the receiving the transaction confirmation identifier are performed through encrypted communications using at least one encryption key known by the payment provider system.
(See Carlson, [0470])

Dependent Claim 11
Carlson, Flake, and Panwar disclose the limitations of Independent Claim 1. 
Flake and Panwar do not teach, however, Carlson teaches the computing device system of claim 1, wherein the completion of the payment for the fee allows the tracked device data to be used for a period of time for a targeted advertisement plan by the external service, and wherein the operations further comprise: requesting one of a removal of the device data from the external service or an ending of the targeted advertisement plan by the external service after the period of time has passed.
(See Carlson, [0232])

Dependent Claims 3, 5-8, 23, and 25-28 are rejected under 35 U.S.C. § 103 as being unpatentable over Carlson et al (U. S. Patent Application Publication No. 20170098234 A1), herein referred to as Carlson, in view of Flake et al (U. S. Patent Application Publication No. 20090327150 A1), herein referred to as Flake, in view of Panwar et al (U. S. Patent No. 8468271 B1), herein referred to as Panwar, and in further view of Lee (U. S. Patent Application Publication No. 20120084349 A1), herein referred to as Lee.

Dependent Claims 3 and 23
Carlson, Flake, and Panwar disclose the limitations of Independent Claim 1 and Dependent Claim 2. 
Carlson, Flake, and Panwar do not teach, however, teaches Lee teaches the computing device system of claim 2, wherein the preventing the tracking of the device data comprises: intercepting a request for the placement of the HTML tracking pixel on the computing device system by the web browser of the computing device system; and
(See Lee, [0050]) 

preventing the placement until the payment from the external service is completed by the payment provider system.
(See Lee, [0180])
Lee teaches a user interface for user management and control of unsolicited server operations. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a user interface for user management and control of unsolicited server operations, as in Lee; to include utilizing anonymous cookies within computer networks to protect customer identities, as in Panwar; and to include facilitating compensation arrangements providing for data tracking components, as in Flake, to improve and/or enhance the technology to reward user interaction, as in Carlson, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to provide the user control over arranging for compensation to be received from the data consumer in exchange for the installation of or access of data tracking component related to the user interface associated with the data provider. This control also determines when and for how long access to the user’s data is allowed.

Dependent Claims 5 and 25
Carlson, Flake, and Panwar disclose the limitations of Independent Claim 1. 
Carlson, Flake, and Panwar do not teach, however, teaches Lee teaches the computing device system of claim 1, wherein the operations are performed by an operating system tool on the computing device system that prevents the placement of the tracking pixel on the computing device system by a native application on the computing device system.
(See Lee, [0063])
Lee teaches a user interface for user management and control of unsolicited server operations. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a user interface for user management and control of unsolicited server operations, as in Lee; to include utilizing anonymous cookies within computer networks to protect customer identities, as in Panwar; and to include facilitating compensation arrangements providing for data tracking components, as in Flake, to improve and/or enhance the technology to reward user interaction, as in Carlson, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to provide the user control over arranging for compensation to be received from the data consumer in exchange for the installation of or access of data tracking component related to the user interface associated with the data provider. This control also determines when and for how long access to the user’s data is allowed.

Dependent Claims 6 and 26
Carlson, Flake, and Panwar disclose the limitations of Independent Claim 1.
Carlson, Flake, Panwar, and Lee disclose the limitations of Dependent Claim 5. 
Carlson, Flake, and Panwar do not teach, however, teaches Lee teaches the computing device system of claim 5, wherein the operating system tool limits the native application at an operating system level, and wherein the preventing the tracking of the device data comprises: intercepting a request for the placement; and
(See Lee, [0050]) 

preventing a processing of the request at the operating system level.
(See Lee, [0180])
Lee teaches a user interface for user management and control of unsolicited server operations. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a user interface for user management and control of unsolicited server operations, as in Lee; to include utilizing anonymous cookies within computer networks to protect customer identities, as in Panwar; and to include facilitating compensation arrangements providing for data tracking components, as in Flake, to improve and/or enhance the technology to reward user interaction, as in Carlson, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to provide the user control over arranging for compensation to be received from the data consumer in exchange for the installation of or access of data tracking component related to the user interface associated with the data provider. This control also determines when and for how long access to the user’s data is allowed.

Dependent Claims 7 and 27
Carlson, Flake, and Panwar disclose the limitations of Independent Claim 1.
Carlson, Flake, Panwar, and Lee disclose the limitations of Dependent Claim 5. 
Flake, Panwar, and Lee do not teach, however, Carlson teaches the computing device system of claim 5, wherein prior to detecting the user interaction, the operations further comprise: establishing the fee schedule; and
(See Carlson, [0450]) 

receiving the payment request identifier for a use with the operating system tool.
(See Carlson, [0096])

Dependent Claims 8 and 28
Carlson, Flake, and Panwar disclose the limitations of Independent Claim 1.
Carlson, Flake, Panwar, and Lee disclose the limitations of Dependent Claim 5. 
Carlson, Flake, and Lee do not teach, however, Panwar teaches the computing device system of claim 5, wherein the detecting the user interaction comprises opening of the native application that causes the opening of the digital message.
(See Panwar, [Column 37, lines 49-56])
Panwar teaches utilizing anonymous cookies within computer networks to protect customer identities. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include utilizing anonymous cookies within computer networks to protect customer identities, as in Panwar; to include a user interface for user management and control of unsolicited server operations, as in Lee; and to include facilitating compensation arrangements providing for data tracking components, as in Flake, to improve and/or enhance the technology to reward user interaction, as in Carlson, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to have a means to ensure privacy of network users while allowing for improved advertising services. Current techniques allow any individual ad network to compile only a fragmented view of user behavior based on that user’s interaction with the ad network’s domain. Performing last mile online advertising ensures privacy of network users while allowing for improved advertising services. Last mile online advertising involves services deployed proximate a network user, where the term "last mile" refers generally to infrastructure deployed at or in communication with one or more edge service provider networks. Rather than rely on domain-specific cookies currently used by the numerous ad networks that are located at the "first mile" of the public network (i.e., remote from the network users), the last mile online advertising techniques may enable information collection across domains, that once collected, may be condensed into a customer profile that more accurately reflects customer interests, actions, and behavior, as this information is not limited to a single ad network domain.

Response to Arguments




































Applicant filed an amendment on March 02, 2021. Claims 1-11 and 21-29 were pending in the Application. Claims 1-9, 11, and 21-29 are amended. No new claims have been added. No claims have been canceled. Claims 1, 21, and 29 are independent claims, the remaining claims depend, directly or indirectly, on Claims 1, 21, and 29. Thus Claims 1-11 and 21-29 are currently pending. After careful and full consideration of Applicant arguments and amendments, the Examiner finds them to be moot. This action is made FINAL.
The claim objections in 4.a. of the Non-final Office Action dated December 02, 2020, are hereby withdrawn. Applicant has satisfactorily amended to correct the claim objections 4.a. identified in the same Non-final Office Action dated December 02, 2020.
The drawings objections in 5.a. and 5.b. of the Non-final Office Action dated December 02, 2020, are hereby withdrawn. Applicant has satisfactorily amended to correct the drawings objections 5.a. and 5.b. identified in the same Non-final Office Action dated December 02, 2020.
The specification objections in 7.a.-7.k. of the Non-final Office Action dated December 02, 2020, are hereby withdrawn. Applicant has satisfactorily amended to correct the specification objections 7.a.-7.k. identified in the same Non-final Office Action dated December 02, 2020. 
In the context of 35 U.S.C. § 101, Applicant respectfully disagrees with the rejections 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. Applicant has amended the claims to advance prosecution. Applicant respectfully submits that under current guidance including the 2019 Revised Patent Subject Matter Eligibility Guidance and the October 2019 Updated Guidance, the amended claims are statutory under Prong Two of Step 2A, as agreed upon during the Examiner Interview. 
As such, Applicant respectfully requests reconsideration and withdrawal of the rejections under 35 U.S.C. § 101.
Examiner has considered these arguments and is persuaded. With regards to the limitations of Claims 1-11 and 21-29 as amended, the claims were analyzed using the 2019 PEG guidelines and the Examiner has determined that the these claims as amended are considered eligible under 35 U.S.C. § 101. These claims, as amended, are eligible under 35 U.S.C. § 101 as they meet the requirements of the test set forth by the Supreme Court as described below:
Step 1 is to identify the statutory category and is met because the Independent Claim 1 is being directed towards a system, which is one of the four statutory categories of a Machine grouping; Independent Claim 21 is directed towards a method, which is one of the four statutory categories of a Process grouping; and Independent Claim 29 is directed towards a non-transitory machine-readable medium, which is one of the four statutory categories of a Machine grouping. 
The test in Step Part 2A, Prong 1 is trying to evaluate if the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG) and is met when the claims recite the abstract idea of “tracking data by online entities using a piece of data, and to track data after negotiating payment so that the user may receive payments from online entities wishing to track user data” which is grouped under “certain methods of organizing human activity” because it recites commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relations). Accordingly, the Independent Claims 1, 21, and 29 recite an abstract idea. 
The test in Step Part 2A, Prong 2 is to evaluate whether the claims recite additional elements that integrate the exception into a practical application. In other words, to “examine the elements of the claim(s) to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent eligible application.” The judicial exception is integrated into a practical application. There are additional elements listed above in Independent Claims 1, 21, and 29 such as a non-transitory memory, processors, a computing device system, a payment provider system, a user interface, a tracking pixel, a web browser plug-in, and a non-transitory machine-readable memory. The activity of detecting an opening of a digital message; detecting that the digital message comprises a tracking pixel that requests a tracking of device data; determining that a condition exists for allowing the tracking of the device data wherein the condition comprises a payment of a fee to an account of a user; preventing the tracking of the device data until the condition is met; transmitting a payment request identifier for the payment of the fee based on a fee schedule associated with the account; receiving a transaction confirmation identifier identifying a completion of the payment; verifying the transaction confirmation identifier; receiving a duration limitation on the tracking of the device data via the tracking pixel; allowing a placement of the tracking pixel for the tracking of the device data for the duration limitation; and removing the tracking pixel based on the duration limitation, does integrate the abstract idea into a practical application.  The technological problem that the claimed invention solves is receiving a duration limitation on the tracking of the device data via the tracking pixel after determining a payment of a fee to an account of a user of the computing device system; allowing a placement of the tracking pixel for the tracking of the device data for the duration limitation; and removing the tracking pixel based on the duration limitation. 
Therefore, Independent Claims 1, 21, and 29 are not directed to a judicial exception. Independent Claims 1, 21, and 29 qualify as eligible subject matter under 35 U.S.C. § 101, and the rejection under 35 U.S.C. § 101 is hereby withdrawn.
In the context of 35 U.S.C. § 103, Applicant argues that the art of record fails to teach the limitations recited in amended claim 1. In particular, Carlson and Flake fail to disclose or even suggest the following limitations of amended claim:
detecting that the digital message comprises a tracking pixel that requests a tracking of device data on the computing device system via the tracking pixel in the user interface ... 
receiving a duration limitation on the tracking of the device data via the tracking pixel from the payment provider system; 
allowing a placement of the tracking pixel in the user interface for the tracking of the device data by the external service for the duration limitation; and 
removing the tracking pixel from the user interface based on the duration limitation.
Claims 21 and 29 are amended similarly. 
Carlson teaches processes for the tracking of user interactions and the use of those interactions in an advertising network See paragraphs [0002] and [0032] of Carlson. In particular, Carlson teaches that a browser cookie identifier (ID) may be used to identify the user and determine user data. Id. at paragraphs [0090]-[0092]. However, Carlson is merely limited to use of a browser cookie, and does not disclose, teach, or suggest the detection, allowance of use, and removal of a tracking pixel as required by amended independent claim 1. 
Flake teaches processes for data brokering, and in particular, to compensation when data tracking is performed. See paragraph [0010] of Flake. With regard to data tracking, Flake states: "in some implementations, the at least one of installation of or access of a data tracking component may include the installation or access of surveillance software applications, including commercially-available software applications (e.g. products from Spectorsoft Corp., Idea Talent, LLC, Microsoft® BizTalk Server Toolkit, etc.) or customized software applications, may be installed on a data provider's computing device that monitor and record a data provider's activities (e.g. interaction history, machine state, Web interactions, keylogging, screenshots, text messages, emails, etc.)." Id. at paragraph [0065]. However, all of these data tracker utilize separate software. Thus, and similar to Carlson, Flake does not disclose, teach, or suggest the above limitations of amended claim 1 with regard to the detection of a tracking pixel, allowance of placement of that tracking pixel, and removal of the tracking pixel. 
Therefore, none of the cited references teach or suggest all of the elements of amended independent claim 1. Accordingly, independent claim 1 and its dependent claims are patentable over the cited references. Further, similarly amended independent claims 21 and 29, and their respective dependent claims, are also patentable over the cited references. 
Applicant continues to argue that claims 3, 5-8, 23, and 25-28 were rejected under 35 U.S.C. § 103 as being unpatentable over Carlson in view of Flake in further view of U.S. Publication No. 2012/0084349 to Lee et al. (hereinafter "Lee"). Applicant traverses all rejections in view of the foregoing amendments and the following remarks. As discussed above, claims 1 and 21 are patentable over the art of record including Carlson and Flake. The other art of record, including Lee fail to correct the deficiencies of Carlson and Flake. Therefore, claims 1 and 21 are patentable over the art of record. Claims 3, 5-8, 23, and 25-28 are at least patentable for depending from a patentable base claim.
The Examiner has used the terms “cookie” and “pixel” interchangeably as the specification uses the terminology “web cookie or tracking pixel.” Examiner also notes that the difference between “cookies” and “pixels” is how the information is delivered and where it is kept. “Cookies” are saved in an individual’s browser, such as Google Chrome or FireFox; “cookies” cannot follow the user across their devices; and users can block “cookies” or clear “cookies,” if they so desire. Whereas, “tracking pixels” send information directly to servers, so they do not rely on the user’s individual browsers. “Tracking pixels” are able to follow users across all their devices linking marketing efforts across an ad website and mobile ads. Users cannot disable “pixels” like they can disable “cookies.” 
In any event, as US Patent No. 8468271 B1 to Panwar is being applied to the newly amended subject matter (See 35 U.S.C. § 103 Analysis above) for Independent Claim 1, and similarly Independent Claims 21 and 29, Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, Independent Claims 1, 21, and 29 are not patentable. Independent Claims 1, 21, and 29 stand rejected under 35 U.S.C § 103 in the analysis above, and are therefore, not patentable in view of Panwar, with [Column 12, lines 52-58], [Column 12, lines 58-63], and [Column 37, lines 49-56] now applying to the applicable sections for Independent Claim 1, and similarly Independent Claims 21 and 29. Therefore, Independent Claim 1, and similarly Independent Claims 21 and 29, stand rejected under 35 U.S.C § 103 in the analysis above, and is therefore, not patentable.
Therefore, the amended Independent Claims 1, 21, and 29 stand rejected under 35 U.S.C. § 103. Dependent Claims 2-11, which depend on Independent Claim 1, stand rejected under 35 U.S.C. § 103; and Dependent Claims 22-28, which depend on Independent Claim 21, stand rejected under 35 U.S.C. § 103.


Conclusion


































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Rego et al (U. S. Patent Application Publication No. 20150302456 A1) – Time Period Distribution of Offer Codes
Rego recites systems and processes for distribution of offer codes, including: obtaining offer codes form a merchant, each offer code associated with a start date an expiration date and receiving, via a network, requests for offer codes from a respective of consumer user device, each request occurring during a respective time period.

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN CHISM whose telephone number is (571) 272-5915. The examiner can normally be reached during 8:00 AM – 4:30 PM Monday – Thursday, EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN CHISM/
Examiner, Art Unit 3692
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698